IN THE SUPREME COURT OF NORTH CAROLINA

                                           2022-NCSC-89

                                             No. 260A21

                                         Filed 15 July 2022

      IN THE MATTER OF: M.C., M.C., and M.C.


            Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 9 April

     2021 by Judge Resson O. Faircloth in District Court, Harnett County. This matter

     was calendared in the Supreme Court on 1 July 2022 but determined on the record

     and briefs without oral argument pursuant to Rule 30(f) of the North Carolina Rules

     of Appellate Procedure.


            Duncan B. McCormick, Staff Attorney, for petitioner-appellee Harnett County
            Department of Social Services.

            Mobley Law Office, P.A., by Marie H. Mobley, for appellee Guardian ad Litem.

            Wendy C. Sotolongo, Parent Defender, and Jacky Brammer, Assistant Parent
            Defender, for respondent-appellant father.


            HUDSON, Justice.

¶1          Respondent-father appeals from the trial court’s order terminating his

     parental rights in M.C. (Michael), M.C. (Monica), and M.C. (Maxine).1 We affirm.




            1 Pseudonyms are used in this opinion to protect the juveniles’ identity and for ease
     of reading.
                                  IN RE M.C., M.C., AND M.C.

                                         2022-NCSC-89

                                       Opinion of the Court



                       I.   Factual and Procedural Background

¶2         Michael, Monica, and Maxine were born in February 2014, June 2015, and

     August 2016, respectively. On 23 August 2017, the Harnett County Department of

     Social Services (DSS) obtained nonsecure custody of Michael, Monica, and Maxine

     and filed juvenile petitions alleging them to be neglected juveniles. The petitions

     alleged a family history with DSS and Cumberland County Department of Social

     Services dating back to 2015. On 12 May 2015, DSS began working with the family

     after “several severe incidences of domestic violence between the parents” while in

     Michael’s presence. Respondent-parents’ relationship “continued with the same

     pattern of violence” over the next two years.

¶3         Domestic violence was not the only concern. The petitions further alleged that

     respondent-parents “would use illegal drugs and non-prescribed medications while

     caring for the children” and “would leave the children with family members . . . for

     several months” without providing “information as to where they were going or when

     they would return.” At Maxine’s birth in 2016, she tested positive for barbiturates,

     and respondent-mother tested positive for marijuana, benzodiazepines, and cocaine.

     On 17 March 2017, respondent-father “threatened to kill the children while they were

     in his care” and “refused to return them” to respondent-mother. Shortly thereafter,

     respondent-father was arrested on charges of identity theft and possession with

     intent to sell and deliver cocaine. He was imprisoned at the Craven County
                                   IN RE M.C., M.C., AND M.C.

                                          2022-NCSC-89

                                        Opinion of the Court



     Correctional Institute and was expected to remain there for twelve to twenty-five

     months.

¶4         After hearing the juvenile petitions on 22 September 2017, the trial court

     entered an order the same day adjudicating the children to be neglected juveniles.

     Both parents were ordered to enter into a family services agreement. Pertinent to

     this appeal, respondent-father was required to comply with seven directives: (1)

     contact DSS upon release from incarceration; (2) participate in any services or

     programs available in jail or prison and provide documentation of his progress to DSS

     and the trial court; (3) cooperate with a substance abuse assessment and follow all

     recommendations; (4) complete a domestic violence assessment and follow all

     recommendations; (5) obtain and maintain employment upon release from

     incarceration and demonstrate an ability to financially care for his children; (6) obtain

     and maintain appropriate housing upon release from incarceration; and (7) sign

     releases for information as requested by DSS and the guardian ad litem.

¶5         Following a permanency planning hearing on 15 December 2017, the trial court

     entered an order on 7 February 2018 finding that respondent-father remained

     incarcerated with a projected release date of April 2018. The primary permanent plan

     was set as reunification, with a secondary plan of guardianship. The trial court also

     set a third permanent plan of adoption. The trial court granted respondent-father a
                                   IN RE M.C., M.C., AND M.C.

                                          2022-NCSC-89

                                        Opinion of the Court



     minimum of one hour of weekly supervised visitation upon his release from

     incarceration.

¶6         Following a permanency planning hearing on 10 August 2018, the trial court

     entered an order finding that although respondent-father had been released from

     prison in April 2018, he was currently incarcerated in Harnett County on pending

     charges dating from 2016. The trial court changed the primary permanent plan to

     adoption, with a secondary plan of guardianship and a concurrent secondary plan of

     reunification.

¶7         Following a permanency planning hearing on 2 November 2018, the trial court

     entered an order on 11 January 2019 finding that although respondent-father was

     “able to . . . send cards and letters” to his children while incarcerated, he had failed

     to do so. Respondent-father’s projected release date from Harnett County was in

     January 2019.

¶8         Following a permanency planning hearing on 29 March 2019, the trial court

     entered an order on 23 May 2019 finding that respondent-father had been released

     from prison in February 2019, that respondent-father had participated in two visits

     with his children since his release, and that the “children know him” and the visits

     “went well.” The court further found that on 12 March 2019, respondent-father had

     completed a substance abuse assessment which recommended he abstain from

     marijuana use; however, on 13 March 2019, he failed to appear for a drug screen. He
                                    IN RE M.C., M.C., AND M.C.

                                            2022-NCSC-89

                                          Opinion of the Court



     attended an intake session at HALT, a domestic violence treatment program, but

     reported not being able to continue with the program because he could not afford the

     program     fees.   Respondent-father     further    reported   obtaining    housing    and

     employment and earning about $250 per week. The trial court set the primary

     permanent plan as adoption, with a secondary permanent plan of reunification with

     respondent-father.

¶9          On 17 July 2019, DSS filed a motion to terminate respondent-father’s parental

     rights to Michael, Monica, and Maxine on the grounds of neglect, willful failure to

     make reasonable progress, and failure to pay for a reasonable portion of the cost of

     care for the juveniles.2 See N.C.G.S. § 7B-1111(a)(1)–(3) (2021). Following a hearing

     on 31 July 2020 on the motion to terminate respondent-father’s parental rights, the

     trial court entered an order on 9 April 2021 determining that three grounds existed

     to terminate his parental rights as alleged in the petition. The trial court also

     concluded that it was in the children’s best interests that respondent-father’s

     parental rights be terminated. See id. § 7B-1110(a) (2021). Respondent-father timely

     appealed.




            2 Although DSS also filed to terminate respondent-mother’s parental rights, she is not
     a party to this appeal. In November 2019, DSS dismissed the TPR motion as to respondent-
     mother after she relinquished her parental rights.
                                    IN RE M.C., M.C., AND M.C.

                                               2022-NCSC-89

                                         Opinion of the Court



                                         II.     Analysis

¶ 10         On appeal, respondent-father challenges the trial court’s adjudication of the

       existence of grounds to terminate his parental rights in Michael, Monica, and Maxine.

                          When reviewing the trial court’s adjudication of
                    grounds for termination, we examine whether the court’s
                    findings of fact are supported by clear, cogent and
                    convincing evidence and whether the findings support the
                    conclusions of law. Any unchallenged findings are deemed
                    supported by competent evidence and are binding on
                    appeal. The trial court’s conclusions of law are reviewed de
                    novo.

       In re Z.G.J., 378 N.C. 500, 2021-NCSC-102, ¶ 24 (cleaned up). “[A]n adjudication of

       any single ground in N.C.G.S. § 7B-1111(a) is sufficient to support a termination of

       parental rights.” In re E.H.P., 372 N.C. 388, 395 (2019).

¶ 11         A trial court may terminate parental rights pursuant to N.C.G.S. § 7B-

       1111(a)(3) when:

                    The juvenile has been placed in the custody of a county
                    department of social services, a licensed child-placing
                    agency, a child-caring institution, or a foster home, and the
                    parent has for a continuous period of six months
                    immediately preceding the filing of the petition or motion
                    willfully failed to pay a reasonable portion of the cost of
                    care for the juvenile although physically and financially
                    able to do so.

       N.C.G.S. § 7B-1111(a)(3) (2021). Regarding this ground for termination, this Court

       has held:


                    The cost of care refers to the amount it costs the
                                    IN RE M.C., M.C., AND M.C.

                                            2022-NCSC-89

                                         Opinion of the Court



                    Department of Social Services to care for the child, namely,
                    foster care. A parent is required to pay that portion of the
                    cost of foster care for the child that is fair, just and
                    equitable based upon the parent’s ability or means to pay.

       In re J.M., 373 N.C. 352, 357 (2020) (cleaned up).

¶ 12         In the present case, the trial court made the following pertinent findings of fact

       in support of its conclusion that grounds existed pursuant to N.C.G.S. § 7B-1111(a)(3)

       to terminate respondent-father’s parental rights:

                    65. The six-month period immediately preceding the filing
                    of the motion to terminate parental rights was January 17,
                    2019 to July 17, 2019.

                    66. The juveniles were in a foster care placement in the
                    relevant six-month period.

                    67. The room and board and child-care costs for each of the
                    juveniles exceeded $14,000 during the six-month period.

                    68. The father was in prison until mid-February 2019. He
                    returned to jail in June 2019.

                    69. The father was employed while he was out of prison
                    during the relevant six-month period. He earned about $8
                    per hour and $250 per week.

                    70. The father did not make any child support payments or
                    provide financial support for the children between January
                    17, 2019 and July 17, 2019.

                    71. The father did not make any child support payments or
                    provide financial support for the children at any time after
                    the filing of the underlying juvenile petitions.

                    ....

                    73. The father had the ability to pay more than zero dollars
                                     IN RE M.C., M.C., AND M.C.

                                            2022-NCSC-89

                                          Opinion of the Court



                    in child support or financial support of the children to
                    contribute to their cost of care in the six-month period
                    immediately preceding the filing of the juvenile petitions.

                    74. The father paid for a birthday party at Chuck E. Cheese
                    to celebrate [Monica]’s birthday in June 2019. He brought
                    toys for all of the juveniles. He brought shoes and clothing
                    for all of the juveniles.

¶ 13         Respondent-father challenges findings of fact 70 and 71, arguing that the trial

       court’s findings that he did not provide any financial support after the underlying

       juvenile petitions were filed or during the relevant six-month period are not

       supported by the evidence. Specifically, respondent-father directs our attention to

       finding of fact 74 and undisputed testimony demonstrating that he paid for lunch for

       his children during a visitation, provided gifts, shoes, and clothes for his children on

       more than one occasion, and paid for Monica’s birthday party at Chuck E. Cheese in

       June 2019. Additionally, respondent-father argues that because he provided some of

       this support during the relevant six-month period, the trial court was required to

       make a finding that he “was able to pay more than he did, not just more than zero.”

       We are not persuaded.

¶ 14         This Court’s recent holding in In re D.C., 378 N.C. 556, 2021-NCSC-104, is

       instructive on this issue. There, the trial court made unchallenged findings that the

       respondents were physically able to work, started a small business during the

       relevant six-month period, and reported that the business earned enough income to

       support themselves and their children. Id. ¶¶ 15–16. Although the trial court found
                                     IN RE M.C., M.C., AND M.C.

                                            2022-NCSC-89

                                          Opinion of the Court



       that the respondents “provided the juvenile with “some food and gifts at visitation”

       and also gave the juvenile “some small amount of spending money,” the court also

       found that they did not pay any child support or give DSS or the foster parents any

       money that would cover a reasonable portion of the cost of care for the juvenile. Id. ¶

       15. On appeal, this Court affirmed termination of the respondents’ parental rights

       under N.C.G.S. § 7B-1111(a)(3) because “[t]he trial court’s unchallenged findings of

       fact demonstrate[d] that respondents had the ability to pay a reasonable portion of

       [the juvenile]’s cost of care but failed to pay any amount to DSS or the foster parents

       toward cost of care.” Id. ¶ 20 (emphasis added).

¶ 15         Here, there is similar uncontested evidence that respondent-father provided

       lunch, gifts, and clothing for the children and paid for Monica’s birthday party in June

       2019. But as in In re D.C., this sporadic provision of gifts, food, and clothing does not

       preclude a finding by the trial court that respondent-father failed to provide a

       reasonable portion of the cost of care for the children when he made no payments to

       DSS or the foster parents during the relevant six-month period.

¶ 16         As noted above, “cost of care” under N.C.G.S. § 7B-1111(a)(3) contemplates the

       monetary cost of foster care that DSS is required to pay for the care of the children.

       E.g., In re Montgomery, 311 N.C. 101, 113 (1984). Here, it is undisputed that the cost

       of care for each child during the determinative six-month period was in excess of

       $14,000. Unchallenged findings establish that respondent-father was employed and
                                     IN RE M.C., M.C., AND M.C.

                                              2022-NCSC-89

                                          Opinion of the Court



       earning about $250 per week while he was out of prison during the relevant six-month

       period, such that he could have provided some amount of support payments during

       this time. As in In re D.C., the findings and evidence here “demonstrate that

       respondent[ ] had the ability to pay a reasonable portion of [the juveniles]’ cost of care

       but failed to pay any amount to DSS or the foster parents toward cost of care.” In re

       D.C., ¶ 20. Respondent-father’s failure to contribute any payments supports the trial

       court’s challenged findings of fact. In turn, these findings support the trial court’s

       conclusion that grounds existed under N.C.G.S. § 7B-1111(a)(3) to terminate

       respondent-father’s parental rights.

¶ 17         Because a finding of a single statutory ground is sufficient to support

       termination of respondent-father’s parental rights, we decline to address his

       arguments challenging the trial court’s adjudication of other grounds under N.C.G.S.

       §§ 7B-1111(a)(1) and 7B-1111(a)(2). In re E.H.P., 372 N.C. at 395. Respondent-father

       does not challenge the trial court’s dispositional determination that it was in the best

       interests of Michael, Monica, and Maxine to terminate his parental rights. See

       N.C.G.S. § 7B-1110(a). Accordingly, the trial court’s order is affirmed.

             AFFIRMED.